PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pelletier et al.
Application No. 16/793,804
Filed: 18 Feb 2020
For: METHOD AND APPARATUS FOR PREAMBLE TRANSMISSION
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed under 37 CFR 1.182 on August 30, 2021, requesting that an application be accorded a filing of the date it was filed by facsimile in the USPTO.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

Petitioner asserts that a continuation application of the above-identified application was filed by facsimile on July 27, 2021 during an EFS outage. Petitioner asserts that a response was received from the USPTO indicating that the application would not be accorded an application number and filing date. Petitioner requests that the application be granted an application number and filing date “due to EFS-Web being down at the time and our offices being closed due to the Covid-19 pandemic.”

Petitioner’s argument has been considered but is not persuasive. 37 CFR 1.6 and 1.8 are unambiguous that a new application for patent cannot be filed by facsimile, and that such a filing attempted by facsimile will not receive a filing date.

37 CFR 1.53(b) states that the filing date of a nonprovisional application filed under this section is the date on which the specification, with or without claims, is received in the Office. 

37 CFR 1.6 states, in pertinent part, that facsimile transmissions are not permitted, and. if submitted, will not be accorded a date of receipt in the following situations: 37 CFR 1.6(d)(3) correspondence that cannot receive the benefit of the certificate of mailing or transmission as specified in § 1.8(a)(2)(i)(A) through (D), (F), (I), and (K) and § 1.8(a)(2)(iii)(A) , except that a continued prosecution application under § 1.53(d) may be transmitted to the Office by facsimile;



(i) Relative to Patents and Patent Applications—

(A) The filing of a national patent application specification and drawing or other correspondence for the purpose of obtaining an application filing date, including a request for a continued prosecution application under § 1.53(d);

Furthermore, MPEP § 502.01(II) states, in pertinent part:

II. CORRESPONDENCE RELATIVE TO PATENTS AND PATENT APPLICATIONS WHERE FILING BY FACSIMILE TRANSMISSION IS NOT PERMITTED
As set forth in 37 CFR 1.6(d), facsimile transmissions are not permitted and, if submitted, will not be accorded a date of receipt in the following situations:

(A) A document that is required by statute to be certified (see 37 CFR 1.4(f));

(B) A national patent application specification and drawing (provisional or nonprovisional) or other correspondence for the purpose of obtaining an application filing date, other than a continued prosecution application filed under 37 CFR 1.53(d);
	
	…

	(emphasis added)

With regard to an EFS-Web outage occurring at the time petitioners intended to submit the new application, MPEP 502.05(I) sets forth the Legal Framework for EFS-Web. MPEP 502.05(I)(C)(4) sets forth that if the primary portal to EFS-Web is unavailable, applicants may attempt to file through the EFS-Web Contingency option. Furthermore, it is stated: C 4

When the primary portal to EFS-Web is unavailable during an unscheduled outage, applicants may also file new applications, national stage submissions under 35 U.S.C. 371 submitted with the basic national fee necessary to enter the national stage, reexamination requests, and requests for supplemental examination by either hand-delivery to the USPTO, or Priority Mail Express® from the United States Postal Service (USPS) in accordance with 37 CFR 1.10, to establish the filing date or national stage submission date. New applications, national stage submissions under 35 U.S.C. 371 submitted with the basic national fee necessary to enter the national stage, reexamination requests, and requests for supplemental examination cannot be submitted by facsimile transmission and certificate of mailing procedures under 37 CFR 1.8 do not apply to these items.



Lastly, with regards to petitioner’s practitioner’s office being closed due to the Covid-19 pandemic at the time the application was filed, while the Office is mindful of the difficulties caused by Covid, 37 CFR 1.6 and 1.8 and the MPEP are manifest that an application cannot be filed facsimile, but that other options are available to file an application if there is an EFS-Web outage. While it is unfortunate that petitioners did not avail themselves of these options, the Office is unable to grant the requested relief.

Petitioners may wish to file the application in accordance with 37 CFR 1.53. The application will be accorded a filing date as of the date of receipt.

The petition fee set forth at 37 CFR 1.17(f) has been charged to counsel’s deposit account, as authorized in the petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).